                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

AHMAD HERSH, et al.,                                 )
                                                     )
                 Plaintiffs,                         )
                                                     )
          v.                                         )      No. 4:17CV2043 RLW
                                                     )
CKE RESTAURANTS HOLDINGS, INC., et al.,              )
                                                     )
                 Defendants.                         )

                                 MEMORANDUM AND ORDER

          In accordance with the Court's Memoranda and Order issued this day and incorporated

herein,

          IT IS HEREBY ORDERED, ADJUDGED and DECREED that Plaintiffs Ahmad

Hersh and Muna Omer's claims against Defendants CKE Restaurant Holdings, Inc., Hardee's

Food Systems, LLC, and Hardee's Restaurants, LLC are DISMISSED without prejudice. Such

dismissal, however, is dependent on Defendants' explicit willingness to consent to jurisdiction in

the Hashemite Kingdom of Jordan and waive any potential procedural barriers to process if

Plaintiffs refile in a Jordanian court.

Dated this 'Jii!!'day of July, 2019.




                                                    Y?~~
                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE
